Citation Nr: 0203868	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  98-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Azki Shah, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to August 
1970.

This case came before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision in which the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) determined, in part, that a previously 
denied claim for service connection for schizophrenia had not 
been reopened.  In August 1999, the Board remanded that issue 
in order to fulfill due process considerations and obtain 
additional evidence.

In March 1999, the appellant testified at a hearing was held 
before the undersigned Member of the Board.

In a September 2000 decision, the Board determined that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for schizophrenia.  
The Board remanded the case for further development, to 
include a VA examination.


FINDING OF FACT

There is competent medical evidence relating the veteran's 
current schizophrenia to his period of active service.


CONCLUSION OF LAW

Schizophrenia was incurred during active service.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records include an October 1969 Report of 
Psychiatric Evaluation which indicated that the veteran was 
referred for psychiatric evaluation prior to possible 
separation from service.  It was noted that he was involved 
in an automobile accident.  Mental status evaluation revealed 
that he was mildly anxious and not depressed.  It was 
indicated that he related well with the examiner and there 
was no evidence of psychosis or organic brain damage.  The 
diagnosis was psychiatric observation, no disease found.  

The service medical records show that the veteran was 
hospitalized in November 1969 for approximately one week.  
The discharge diagnosis was schizophrenic reaction, and the 
use of hallucinogenic drugs was clinically noted at the time 
of discharge.  A November 1969 Report of Psychiatric 
Evaluation noted that the veteran was initially hospitalized 
in October after having manifested unusual behavior in his 
barracks.  It was indicated that the day following admission 
he was well, diagnosed with probable drug intoxication, and 
discharged to return to duty.  The veteran was readmitted to 
the same hospital in November 1969 because of agitated, 
bizarre behavior.  It was felt then that he was suffering 
from an acute schizophrenic reaction, undifferentiated type, 
and he was transferred to another hospital.  Upon that 
admission, he appeared to be inappropriate, demanding, 
hostile, and somewhat bizarre.  He gave a history compatible 
with drug intoxication, LSD and cough mixture.  Mental status 
examination showed no evidence of hallucinations or 
delusions.  Memory appeared to be grossly intact.  Judgment 
was adequate and insight was minimal.  There was no evidence 
of neurosis.  The diagnosis was emotional instability, 
chronic, manifested by bizarre behavior, outbursts of anger 
and suspiciousness.  It was indicated that the above 
diagnosis represented a character and personality disorder.  

In January 1970, the veteran was referred for a psychiatric 
evaluation, the report of which indicated a diagnosis of 
passive-aggressive reaction, manifested by frequent 
infractions of minor rules and regulations, inappropriate 
behavior, improper use of drugs, poor judgment, and 
unreliability, all of which had existed prior to service.  
The separation examination report noted a diagnosis of 
passive-aggressive personality.

Of record are VA and private medical records dated between 
1970 and 2000 which reflect treatment during that period for 
schizophrenia.

Mississippi State Hospital records dated in January 1971 
record show that the veteran was admitted to that facility in 
December 1970 with the chief complaint of psychosis with 
homicidal tendencies.  These clinical records also show that, 
in January 1971, he was found to be without psychosis.  The 
final diagnosis was acute brain syndrome secondary to drug 
ingestion.  At the time of his release from that facility, he 
exhibited clear mental condition.

VA hospital records dated in August 1973 include a hospital 
summary which noted it was the first psychiatric admission at 
that facility for the veteran and that no old records were 
available.  The veteran's brother reported that the veteran 
was diagnosed as schizophrenic while in the Army in 1969 and 
that since discharge from service he had only one 
hospitalization.  The veteran reported that he had been 
bothered by auditory hallucinations and thought that people 
were trying to kill him for approximately four years.  The 
diagnosis was paranoid schizophrenia.  

A September to November 1973 VA hospital summary shows that 
the veteran was readmitted complaining of an increase in his 
feelings of persecution.  The diagnosis was paranoid 
schizophrenia. 

On VA psychiatric examination in March 2001, the examiner 
noted that the veteran had multiple admissions to the VA 
hospital, with the last admission in January 2001.  It was 
indicated that the diagnosis on most of those admissions was 
undifferentiated schizophrenia and also marijuana abuse on 
the last one in January 2001.  The examiner indicated that 
the veteran had a long history of schizophrenia since he was 
in the military.  The examiner reviewed and summarized the 
veteran's service medical records.  The examiner diagnosed 
undifferentiated schizophrenia.  The examiner stated that "a 
lot of what happened in the past probably derived from" the 
veteran's use of drugs.  However, the examiner also stated 
that some of the records had shown, especially the November 
1969 psychiatric report, that some of the veteran's behaviors 
probably were caused from initial stages of schizophrenia 
while he was in the military.


II.  Analysis

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
final claims, not here relevant.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of service 
connection for schizophrenia.  No further assistance in 
developing the facts pertinent to the issue is required. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
Supp. 2001).  Where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and schizophrenia 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West l991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

The evidence in this case is not clearly or unequivocally 
favorable to the veteran's claim.  There is considerable 
evidence associating the veteran's initial psychiatric 
symptoms with illicit drug abuse and reflecting diagnosis, 
not of psychiatric disorder initially, but of personality 
disorder, which is not a disease or injury subject to being 
granted service-connected status.  See 38 C.F.R. § 3.303(c) 
(2001).  

However, the veteran has been given a VA mental disorders 
examination in which the examiner reviewed the veteran's 
service medical records as well as his post-service history 
of treatment.  The examiner stated a medical opinion that, 
while some of the veteran's problems probably derived from 
his illicit drug use, some of his behaviors probably were 
caused by the initial stages of schizophrenia while he was in 
the military service.  "Probably" implies "most likely" 
(Webster's II, New Riverside University Dictionary 937 
(1988)).  Thus, the competent medical opinion associates the 
veteran's problems with both drug abuse and with 
schizophrenia initially manifested in military service.  
Significantly, however, the examiner did not state that 
schizophrenia was caused by the veteran's drug use.  This is 
significant because compensation shall not be paid if a 
disability is a result of the veteran's abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West Supp. 2001).  Nor did the 
examiner state that drug use was caused by the veteran's 
schizophrenia.

However, given the examiner's statement as to the probability 
of schizophrenia originating in service, and giving the 
veteran the benefit of any reasonable doubt, service 
connection for undifferentiated schizophrenia is warranted.


ORDER

Entitlement to service connection for undifferentiated 
schizophrenia is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

